DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered. Claims 1 and 17 have been amended. Claim 16 has been canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 27 January 2021, with respect to the rejection(s) of claim(s) 1 and 17 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderholm et al. (U.S. Patent Publication 2005/0183143) and Rodriguez (U.S. Patent Publication 2004/0254988). The new rejection is detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4, 5, 7, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Savant (U.S. Patent Publication 2016/0323307) in view of Anderholm et al. (U.S. Patent Publication 2005/0183143), hereinafter Anderholm, in view of Rodriguez (U.S. Patent Publication 2004/0254988).
Regarding claim 1, Savant shows
A method comprising: ([0095], lines 7-24; [0096], lines 1-10; [0083]; [0036], lines 1-8; i.e. User computer device implementing security application using processor, memory and instructions to perform the method.)
receiving (i.e. downloading) and installing an accessibility monitoring service application (Fig. 1, 102; i.e. security application) on a user device; ([0036], lines 1-8)
subscribing, (i.e. registering) by the accessibility monitoring service application on the user device, to a plurality of accessibility events from a user device accessibility service (i.e. operating system/accessibility API) on the user device; ([0048]; [0049]; [0050], lines 1-8)
receiving, by the accessibility monitoring service application, from said user device accessibility service a plurality of accessibility events, each of said plurality of accessibility events being provided in response to user interaction with a user interface of said user device; ([0042]; [0043]; [0047])
filtering, by the accessibility monitoring service application, the plurality of accessibility events to select one or more events of interest (i.e. viewing interface of instant messaging application/clicking on text in an instant messaging application message) associated with an instant messaging application; ([0052]; [0053]; [0056], lines 16-19; [0050], lines 10-19; i.e. The reception module of the security application filters out accessibility events that are not associated with applications that may potentially provide the user harmful content.  Accessibility events associated with instant messaging 
obtaining, by the accessibility monitoring service application, message content data (i.e. text in message/www.BadWebsite2.com) associated with an occurrence of said one or more events of interest, said message content data being of the instant messaging application;  ([0061]; [0068]; Fig. 7; [0066]; [0056])
However, Savant fails to show
said one or more events of interest related to one or more financial transactions or financial agreements
storing, by the monitoring server, the output data received from the user device in a data storage to provide a regulatory compliant record of said one or more financial transactions or financial agreements of the respective one or more events of interest
causing output data to be transmitted from said user device to a monitoring server, said output data comprising at least a part of said message content data to provide monitoring of use of the instant messaging application by a user of said user device;
applying, by the monitoring server, one or more algorithms to the output data received from the user device to identify irregular financial transactions.
Anderholm shows
filtering the plurality of accessibility events ([0145]; [0118], lines 1-4; i.e. usage events) to select one or more events of interest (i.e. suspect event/using an instant messaging application at the same time as a trade specific application) associated with an instant messaging application, said one or more events of interest related to one or more financial transactions (i.e. insider trading) or financial agreements ([0230]; [0158], lines 9-16)
obtaining message content data (i.e. keystroke data) associated with an occurrence of said one or more events of interest, said message content data being of the instant messaging application; ([0230])
causing output data (i.e. collected keystroke data/events) to be transmitted from said user device (Fig. 2, 204; i.e. user computer implementing agent) to a monitoring server, (Fig. 2, 214; i.e. secure server) said output data comprising at least a part of said message content data to provide monitoring of use of the instant messaging application by a user of said user device; ([0123]; [0116], lines 1-8; [0230])
storing, by the monitoring server, the output data received from the user device in a data storage (Fig. 2, 224; i.e. database) ([0116], lines 8-15; [0124]) 
applying, by the monitoring server, one or more algorithms (i.e. forensic analysis/auditing) to the output data received from the user device to identify irregular financial transactions. (i.e. insider trading) ([0124]; [0230]) 
Anderholm and Savant are considered analogous art because they involve monitoring user device activity. Savant shows monitoring content that a user is trying to access using a device interface. Anderholm shows that the content may be associated with a financial transaction in that the user is participating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savant to incorporate the teachings of Anderholm wherein said one or more events of interest related to one or more financial transactions or financial agreements, causing output data to be transmitted from said user device to a monitoring server, said output data comprising at least a part of said message content data to provide monitoring of use of the instant messaging application by a user of said user device, and applying, by the monitoring 
However, Savant in view of Anderholm fails to show
storing, by the monitoring server, the output data received from the user device in a data storage to provide a regulatory compliant record of said one or more financial transactions or financial agreements of the respective one or more events of interest
Rodriguez shows
storing, by the monitoring server, (Fig. 3, RM/DM modules/servers) the output data (i.e. electronic communication with elements such as keywords/subject/etc.) received from the user device (Fig. 3, 70; i.e. device of outbound user) in a data storage (Fig. 3; i.e. file server) to provide a regulatory compliant record of said one or more financial transactions ([0031]; i.e. financial activities/trading) or financial agreements of the respective one or more events of interest (i.e. electronic messages being sent/received) ([0007]; [0035]; [0032])
Rodriguez and Savant in view of Anderholm are considered analogous art because they involve storing records of electronic messages exchanged between users.  Anderholm shows that the record may be accessed by a compliance officer. ([0124]) Rodriguez shows that only records that are regulatory compliant are stored in the database. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savant in view of Anderholm to incorporate the teachings of Rodriguez wherein storing, by the monitoring server, the output data received from the user device in a data storage to provide a regulatory compliant record of said one or more financial transactions or financial agreements of the respective one or more events of interest.  Doing so provides for the integrity of the records. (Rodriguez: [0004])


A method as claimed in claim 1, wherein at least one of the plurality of accessibility events is provided in response to user interaction (i.e. user clicking on text/viewing text) with the instant messaging application using the user interface of said user device. (Savant: [0056], lines 1-16; [0043])

Regarding claim 4, Savant in view of Anderholm in view of Rodriguez shows all of the features with respect to claim 1 as outlined above. Savant in view of Anderholm in view of Rodriguez further shows
A method as claimed in claim 1, wherein said message content data associated with the occurrence of said one or more events of interest comprises data displayed on a display of said user device. (Savant: Fig. 7; [0068])

Regarding claim 5, Savant in view of Anderholm in view of Rodriguez shows all of the features with respect to claim 1 as outlined above. Savant in view of Anderholm in view of Rodriguez further shows
A method as claimed in claim 1, wherein said message content data comprises data input to said user device via said user interface. (Anderholm: [0145]; [0229], lines 28-31)

Regarding claim 7, Savant in view of Anderholm in view of Rodriguez shows all of the features with respect to claim 1 as outlined above. Savant in view of Anderholm in view of Rodriguez further shows
A method as claimed in claim 1, wherein said message content data comprises data associated with an image displayed on a display of said user device. (Savant: [0045]; [0046]; [0081], lines 10-18)

Regarding claim 12, Savant in view of Anderholm in view of Rodriguez shows all of the features with respect to claim 1 as outlined above. Savant in view of Anderholm in view of Rodriguez further shows
A method as claimed in claim 1, further comprising storing at least a part of data associated with the occurrence of one of the plurality of accessibility events. (Anderholm: [0123], lines 23-29; [0229], 

Regarding claim 13, Savant in view of Anderholm in view of Rodriguez shows all of the features with respect to claim 1 as outlined above.  Savant in view of Anderholm in view of Rodriguez further shows
A method as claimed in claim 1, wherein said output data comprises one or more of time information (i.e. duration of time/process execution data) and location information. (Anderholm: [0014])

Regarding claim 17, Savant shows
A system comprising  ([0095], lines 7-24; [0096], lines 1-10; [0083]; [0036], lines 1-8; i.e. User computer device implementing security application using processor, memory and instructions to perform the method.)
 receive (i.e. download) and installing an accessibility monitoring service application (Fig. 1, 102; i.e. security application) ([0036], lines 1-8)
subscribe, (i.e. registering) by the accessibility monitoring service application on said user device, to a plurality of accessibility events from a user device accessibility service (i.e. operating system/accessibility API) on said user device; ([0048]; [0049]; [0050], lines 1-8)
receive, by the accessibility monitoring service application, from said user device accessibility service a plurality of accessibility events, each of said plurality of accessibility events being provided in response to user interaction with a user interface of said user device; ([0042]; [0043]; [0047])
filter, by the accessibility monitoring service application, the plurality of accessibility events to select one or more events of interest (i.e. viewing interface of instant messaging application/clicking on text in an instant messaging application message) associated with an instant messaging application; ([0052]; [0053]; [0056], lines 16-19; [0050], lines 10-19; i.e. The reception module of the security application filters out accessibility events that are not associated with applications that may potentially provide the user harmful content.  Accessibility events associated with instant messaging applications would be selected as potentially providing harmful content.), 
obtain, by the accessibility monitoring service application, message content data (i.e. text in message/www.BadWebsite2.com) associated with an occurrence of said one or more events of interest, said message content data being of the instant messaging application;  ([0061]; [0068]; Fig. 7; [0066]; [0056])
However, Savant fails to show
A system comprising a monitoring server and a user device apparatus
said one or more events of interest related to one or more financial transactions or financial agreements
storing, by the monitoring server, the output data received from the user device in a data storage to provide a regulatory compliant record of said one or more financial transactions or financial agreements of the respective one or more events of interest
causing output data to be transmitted from said user device to a monitoring server, said output data comprising at least a part of said message content data to provide monitoring of use of the instant messaging application by a user of said user device;
applying, by the monitoring server, one or more algorithms to the output data received from the user device to identify irregular financial transactions.
Anderholm shows
A system (Fig. 2) comprising a monitoring server (Fig. 2, 214; i.e. secure server) and a user device apparatus (Fig. 2, 204; i.e. user computer)
filtering the plurality of accessibility events ([0145]; [0118], lines 1-4; i.e. usage events) to select one or more events of interest (i.e. suspect event/using an instant messaging application at the same time as a trade specific application) associated with an instant messaging application, said one or more events of interest related to one or more financial transactions (i.e. insider trading) or financial agreements ([0230]; [0158], lines 9-16)
obtaining message content data (i.e. keystroke data) associated with an occurrence of said one or more events of interest, said message content data being of the instant messaging application; ([0230])
causing output data (i.e. collected keystroke data/events) to be transmitted from said user device (Fig. 2, 204; i.e. user computer implementing agent) to a monitoring server, (Fig. 2, 214; i.e. secure server) said output data comprising at least a part of said message content data to provide monitoring of use of the instant messaging application by a user of said user device; ([0123]; [0116], lines 1-8; [0230])
storing, by the monitoring server, the output data received from the user device in a data storage (Fig. 2, 224; i.e. database) ([0116], lines 8-15; [0124]) 
applying, by the monitoring server, one or more algorithms (i.e. forensic analysis/auditing) to the output data received from the user device to identify irregular financial transactions. (i.e. insider trading) ([0124]; [0230]) 
Anderholm and Savant are considered analogous art because they involve monitoring user device activity. Savant shows monitoring content that a user is trying to access using a device interface. Anderholm shows that the content may be associated with a financial transaction in that the user is participating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savant to incorporate the teachings of Anderholm wherein said one or more events of interest related to one or more financial transactions or financial agreements, causing output data to be transmitted from said user device to a monitoring server, said output data comprising at least a part of said message content data to provide monitoring of use of the instant messaging application by a user of said user device, and applying, by the monitoring server, one or more algorithms to the output data received from the user device to identify irregular financial transactions. Doing so allows managers to track employee behavior for non-compliance to policies and rules. (Anderholm: [0004])  
However, Savant in view of Anderholm fails to show
storing, by the monitoring server, the output data received from the user device in a data storage to provide a regulatory compliant record of said one or more financial transactions or financial agreements of the respective one or more events of interest
Rodriguez shows
storing, by the monitoring server, (Fig. 3, RM/DM modules/servers) the output data (i.e. electronic communication with elements such as keywords/subject/etc.) received from the user device to provide a regulatory compliant record of said one or more financial transactions ([0031]; i.e. financial activities/trading) or financial agreements of the respective one or more events of interest (i.e. electronic messages being sent/received) ([0007]; [0035]; [0032])
Rodriguez and Savant in view of Anderholm are considered analogous art because they involve storing records of electronic messages exchanged between users.  Anderholm shows that the record may be accessed by a compliance officer. ([0124]) Rodriguez shows that only records that are regulatory compliant are stored in the database. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savant in view of Anderholm to incorporate the teachings of Rodriguez wherein storing, by the monitoring server, the output data received from the user device in a data storage to provide a regulatory compliant record of said one or more financial transactions or financial agreements of the respective one or more events of interest.  Doing so provides for the integrity of the records. (Rodriguez: [0004])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Savant in view of Anderholm in view of Rodriguez as applied above, and further in view of Marmaros et al. (U.S. Patent No. 7,680,888), hereinafter Marmaros.
 Regarding claim 3, Savant in view of Anderholm in view of Rodriguez shows all of the features with respect to claim 1 as outlined above. However, Savant in view of Anderholm in view of Rodriguez fails to explicitly show
A method as claimed in claim 1, wherein at least one of the plurality of accessibility events is provided in response to data of the instant messaging application being received by said user device from a network, said data of the instant messaging application to be provided via said user device to the user of said user device.  

wherein at least one of the plurality of accessibility events (i.e. IM display area output to the display or the client device/change in the client device user interface associated with the IM application) is provided in response to data of the instant messaging application being received by said user device from a network, (Fig. 1, 106) said data of the instant messaging application to be provided via said user device to the user of said user device. (Column 3, lines 52-67; Column 4, lines 34-47; i.e. receiving an article/IM)
Marmaros and Savant in view of Anderholm in view of Rodriguez are considered analogous art because they involve processing instant messaging messages.  Savant shows that the accessibility events may be associated with transitions of a user interface such as viewing text of an instant messaging application.  Marmaros shows that the text may be associated with a message received in an instant messaging application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savant in view of Anderholm in view of Rodriguez to incorporate the teachings of Marmaros wherein at least one of the plurality of accessibility events is provided in response to data of the instant messaging application being received by said user device from a network, said data of the instant messaging application to be provided via said device to a user of said device. Doing so provides clarification on what would cause text of an instant application to be viewed on the user device.  

Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Savant in view of Anderholm in view of Rodriguez as applied above, and further in view of Day, II et al. (U.S. Patent Publication 2015/0180746), hereinafter Day.

 A method as claimed in claim 1, comprising modifying a content of at least a part of said data associated with the occurrence of said accessibility event. 
Day shows
comprising modifying a content of at least a part of said data (i.e. content of message) associated with the occurrence of said accessibility event. (i.e. user types text into the device interface and sends the text or chat message) (Day: [0112]; [0113], lines 1-9; [0115], lines 19-24)
Day and Savant in view of Anderholm in view of Rodriguez are considered analogous art because they involve monitoring a user device for potentially harmful content associated with a messaging application.  Savant shows that an administrator or parent of a user may be notified when potentially harmful content has been identified. ([0079]) Day shows that substitute content may replace the original content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savant in view of Anderholm in view of Rodriguez to incorporate the teachings of Day wherein comprising modifying a content of at least a part of said data associated with the occurrence of said accessibility event. Doing so provides that a user will not send or receive inappropriate material.

Regarding claim 11, Savant in view of Anderholm in view of Rodriguez in view of Day shows all of the features with respect to claim 9 as outlined above.  Savant in view of Anderholm in view of Rodriguez in view of Day further shows
A method as claimed in claim 9, wherein said modifying a content comprises one or more of: removing at least part of said content; adding to said content; and replacing at least a part of said content. (Day: [0115], lines 19-24)

Regarding claim 14, Savant in view of Anderholm in view of Rodriguez shows all of the features with respect to claim 1 as outlined above.  However, Savant in view of Anderholm in view of Rodriguez fails to show
A method as claimed in claim 1, comprising encrypting said message content data associated with the occurrence of said one or more events of interests to provide said output data. 
Day shows
comprising encrypting said message content data associated with the occurrence of said one or more events of interests (i.e. sending a message/composing a message) to provide said output data. (Day: ([0112]; [0102], lines 19-37)
Day and Savant in view of Anderholm in view of Rodriguez are considered analogous art because they involve monitoring a user device for potentially harmful content associated with a messaging application.  Savant shows that an administrator or parent of a user may be notified when potentially harmful content has been identified. ([0079]) Day shows that the data sent to monitoring server may be encrypted. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savant in view of Anderholm in view of Rodriguez to incorporate the teachings of Day wherein comprising encrypting said message content data associated with the occurrence of said one or more events of interests to provide said output data. Doing so facilitates safe communication. (Day: [0102], lines 33-37)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Savant in view of Anderholm in view of Rodriguez in view of Day as applied above, and further in view of Davis et al. (U.S. Patent Publication 2011/0289579), hereinafter Davis.
Regarding claim 10, Savant in view of Anderholm in view of Rodriguez in view of Day shows all of the features with respect to claim 9 as outlined above.  However, Savant in view of Anderholm in view of Rodriguez in view of Day fails to show
A method as claimed in claim 9, comprising causing said modified data to be provided as said output data.  
Davis shows
comprising causing said modified data to be provided as said output data. ([0069]; Fig. 4; i.e. The modified data is provided from the application awareness engine (Fig. 4, 45) /common scanning and archive engine (Fig. 4, 46) implemented in a cloud to a gateway (Fig. 4, 42) or server for continued forwarding.)
Davis and Savant in view of Anderholm in view of Rodriguez in view of Day are considered analogous art because they involve content monitoring.  Day shows that a user system control module may modify content being sent by a user.  However, he fails to explicitly show that that modified content is sent to a server.  Davis shows that the modifying may done in one computing device and sent to server for continued forwarding.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savant in view of Anderholm in view of Rodriguez in view of Day to incorporate the teachings of Davis wherein causing said modified data to be provided as said output data.  Doing so provides the necessary hardware to forward the information to the internet.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Savant in view of Anderholm in view of Rodriguez as applied above, and further in view of Persinger (U.S. Patent Publication 2009/0193075).
Regarding claim 15, Savant in view of Anderholm in view of Rodriguez shows all of the features with respect to claim 1 as outlined above.  However, Savant in view of Anderholm in view of Rodriguez fails to show
A method as claimed in claim 1, comprising compressing said message content data associated with the occurrence of said one or more events of interest to provide said output data.  
Persinger shows
comprising compressing said message content data (i.e. instant message/suspicious content) associated with the occurrence of said one or more events of interest (i.e. viewing instant message) to provide said output data. (i.e. compressed gathered data) ([0073]; [0086]; [0093]) 
Persinger and Savant in view of Anderholm in view of Rodriguez are considered analogous art because they involve monitoring messaging of a user.  Anderholm shows sending monitored instant messaging data to a monitoring server.  Persinger shows compressing this data before sending.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Savant in view of Anderholm in view of Rodriguez to incorporate the teachings of Persinger wherein compressing said message content data associated with the occurrence of said accessibility event to provide said output data.  Doing so improves transmission time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Maag et al. (U.S. Patent No. 10,362,133) – processing communication data to spot illegal activity

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451